DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the response filed on 2/10/2021 with a priority date of 4/1/2014.
Claims 1-20 are currently pending and have been examined.
Applicant’s amendments have been entered.
Claim 1-20 are rejected under 35 USC 103 based on new references that disclose at least two user preferences.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,318,990. Although the claims at issue are not identical, they are not patentably distinct from U.S. Patent No. 10,318,990.
16/385515; The independent claims are determining devices eligible to receive geofence data by matching user preferences and attributes of a geofence then selecting geofences. Next, location information is obtained, devices are identified, devices are added to a group, geofences are sent, geofences are received and notification a presented when a user crosses the geofence. 
10,318,990; The independent claims are determining devices eligible to receive geofence data, identifying devices and adding device. The claims include identifying attributes of the geofence related to a merchant and retrieving user preferences then selecting geofences with preferences that match attributes. Next, geofences are sent, geofences are received and notification a presented when a user crosses the geofence.

35 USC § 101
Under Step 2B Prong 1, claims 1-20 amount to a practical application because the geofence data is interpreted as being representative of the geofence. The claims select geofence data which is sent to a mobile device then this data used locally by the mobile device to implement a location based advertising scheme.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 7, 9, 13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bilange et al. (U.S. 2013/0326137; Hereafter: Bilange) in view of Case et al. (U.S. 2013/0267253 A1; Hereafter: Case).
As per Claim 1: Bilange in view of Case discloses the following limitations; 
1. A method comprising:
Bilange does not disclose determining, by a computing device, a plurality of client devices that are eligible to receive geofence data associated with a geofence surrounding a location by identifying client devices that have at least two associated user preferences that match attributes of the geofence; Examiner’s note: At [0036] and [045] Bilange discloses determining client device within range of geofences associated with specific merchants and that distance is based on marketing strategies, as well as speed of the network. Further, the applicant’s specification at [0020] defines preferences to include location preferences that include locations having a greatest likelihood of being visited by the user. Bilange at [0021], [0038], [0029], [0033] and [0043-0044] discloses estimating the travel route or perimeter, which is locations having a greatest likelihood of being visited by the user. Nevertheless, a secondary reference is cited to explicitly teach at least two user preferences that are not location based.
at least two user preferences} are used to determine geofences for a user device. See, “The one or more requirements can include digital content configured to be interacted with via the computing device. The method further includes detecting an amount of interaction made by the computing device for each of the trigger zones and assigning each of the one or more trigger zones with a weighted value based on the amount of interaction. The higher weighted values can indicate higher amounts of interaction, and the lower weighted values can indicate lower amounts of interaction. The trigger zone data can include only sending trigger zones above a threshold weighted value to the computing device.” [0010]. See, “Computing device 310 can optionally send a request for local trigger zones and trigger zone data. However, sending the current geographic location of the computing device can inherently include a request for local trigger zones, according to certain embodiments of the invention. The computing device may include additional trigger zone request parameters such as a designated maximum number of trigger zones, a particular area relative to the current geographic position, and the like. In some cases, additional trigger zone request parameters can be predetermined or designated at a different time. Furthermore, a user can limit the number of trigger zones returned by subscribing or opting into certain types, categories, or individual trigger zones, etc. Alternatively, users can opt-out of certain trigger zones.” [0063].
Bilange discloses selecting, by the computing device, a subset of client devices from the plurality of client devices for receiving the geofence data by: See, “The server 102 may be configured with executable instructions to receive messages from mobile devices 124, search a global database of geofences maintained on the data store 106 to identify those geofences that are within a likely travel perimeter received from the mobile device, and mobile devices subsets of geofences that are at least in part within the likely travel perimeter of each mobile device.” [0023].
Bilange discloses obtaining respective location information for each client device of the plurality of client devices; See, “In method 200 in block 202, the mobile device processor may receive its current location from a GPS receiver. Alternatively, its position determination may be accomplished via use of radio signals, cellular signals, and/or WiFi signals. In determination block 204, the mobile device processor may determine whether the current cache of geofence data should be updated. In this determination, the mobile device processor may determine whether the mobile device has moved beyond an update perimeter, has moved more than a threshold distance from the location at which the current cache of geofence data was downloaded, or the mobile device is approaching a boundary of cached geofences. In an embodiment, the mobile device processor may determine that a geofence cache update is appropriate when a majority of the geofences stored in the cache is beyond a threshold travel time from its current location. Other mechanisms for determining that an update of the geofence cache is required may also be implemented in determination block 204.” [0025].
Bilange discloses identifying each respective client device of the plurality of client devices that is within a predefined distance from the geofence based on the respective location information; and See, “The server may use the location, and direction and speed of travel information in the received location report to define a new likely travel perimeter. Using that likely travel perimeter, the server may select a subset of geofences for downloading to the requesting mobile device.” [0018]. See, “In determination block 204, the mobile device processor may determine whether the current cache of geofence data should be 
Bilange discloses adding each respective client device that is within the predefined distance from the geofence to the subset of client devices; See, “This embodiment may accommodate differences in the offer presented in the geofences or relevance of their associated information or advertising. As another example, the subset of geofences to be downloaded might include all 7-11.RTM. store geofences within 2 miles, all Starbucks.RTM. geofences within 5 miles, and all Wal-Mart.RTM. stores within 20 miles. Such relevance-distance criteria may be defined by the merchants paying to have their geofences included in the database, and may be based upon their own marketing strategies and customer knowledge. Further, the provider or sponsor of each geofence may define other subset-selection criteria suitable for their own advertising purposes, in addition to the variable radius values in the preceding example.” [0036].
Bilange discloses sending, via the computing device, the geofence data to each client device of the subset of client devices; See, “The mobile device may then use the cashed geofences in the normal manner, by calculating its current location and comparing its location to the cached list of local geofences. If its current location is within one or more cached local geofences, instructions or functionality associated with the satisfied geofences may be executed on the mobile device. Executed instructions may include displaying an advertisement or other message, playing a sound, or otherwise alerting the user of the 
Bilange discloses receiving, at the computing device and from a client device of the subset of client devices, an indication of the client device crossing into the geofence; and causing, by the computing device and in response to said receiving the indication, presentation of a notification at the client device by transmitting data to the client device. See, “This geofence-activation mechanism may be convenient for applications that track or act upon the device entering, approaching or leaving a location, which are referred to herein as "geofence events." For example, retailers may want to push coupons, promotions, directions, etc. to mobile devices when they enter a geofence, which indicates that the mobile device is close enough or in a location where pushing such advertising to the mobile device is likely to be worth the advertising expense.” [0014]. See, “If the current location is within one or more cached geofences (i.e., determination block 220="Yes"), the processor may execute a functionality associated with the matched geofence(s) in block 222.” [0027]. See, “The processor may proceed as described above to compare the current location to the geofences cached in the mobile device in block 218, look for matching geofences in block 220, and execute functionality corresponding to any matching geofence(s) in block 222.” [0032].
Therefore, from the teaching of Case, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the relevance-distance criteria based upon the merchants’ marketing strategies and customer knowledge used in the selection of geo-fences along with selecting geofences using criteria suitable for advertising purposes, as disclosed by Bilange, to identify devices associated with at least two 

As per Claim 2: Bilange in view of Case discloses the following limitations; 
2.    The method as recited in claim 1, wherein said determining the plurality of client devices that are eligible to receive the geofence data comprises:
Case discloses comparing, for each client device of the client devices, the associated user preferences to the attributes of the geofence, each of the associated user preference being different from the respective location information for each client device; identifying each network client device of the network client devices that has a predetermined number of the associated user preferences that match the attributes of the geofence; and adding, to the plurality of client devices, each identified client device that has the at least two associated user preferences that match the attributes of the geofence. Examiner’s note: Examiner interprets that the predetermine number is two and Bilange discloses using location based preference and a user opting in, which is adding the device when the location perimeter matches the location attribute of the merchant and as set forth above Case is cited to disclose at least two user preferences being used to select geofences. Case discloses several user preferences for trigger zones and that a user having a number, which would include two, of this preference receives the trigger zone. See, “In some cases, additional trigger zone request parameters can be predetermined or designated at a different time. Furthermore, a user can limit the number of trigger zones returned by subscribing or opting into certain types, categories, or individual trigger zones, etc. Alternatively, users can opt-out of certain trigger zones.” [0063]. See, “Computing device 

As per Claim 4: Bilange in view of Case discloses the following limitations; 
Bilange discloses 4.    The method as recited in claim 1, wherein said causing presentation of the notification at the client device comprises causing, at the client device, presentation of a notification of merchandise items available at a retail store associated with the geofence. See, “This geofence-activation mechanism may be convenient for applications that track or act upon the device entering, approaching or leaving a location, which are referred to herein as "geofence events." For example, retailers may want to push coupons, promotions, directions, etc. to mobile devices when they enter a geofence, which indicates that the mobile device is close enough or in a location where pushing such advertising to the mobile device is likely to be worth the advertising expense.” [0014]. 

As per Claim 5: Bilange in view of Case discloses the following limitations; 
Case discloses 5.    The method as recited in claim 1 further comprising: receiving, from one of the plurality of client devices, user activity information; and updating the associated user preferences for the one of the plurality of client device based, at least in part, on the user activity information. See, “In some embodiments, methods can be used to rapidly determine a user's particular interest in trigger zone categories. For example, the computing device 510 may display multiple categories at once and prompt the user to choose their preferred category. As discussed above, metadata can be defined as weighted categories, where each category has a different weight determined algorithmically and based on a user's previous clicks in response to displaying certain content or information. Other secondary considerations that can be used to assign a weight to a particular trigger point category may include a level of interest based on purchases, product recommendations to users and/or other computing devices, comments in social networks, or the like.” [0122].

As per Claim 7: Bilange in view of Case discloses the following limitations; 
7.    The method as recited in claim 1, wherein said determining the plurality of client devices that are eligible to receive the geofence data comprises:
Bilange does not disclose retrieving user demographic information associated with the network client devices; and comparing the user demographic information to the attributes of the geofence to identify whether individual ones of the plurality of the client devices have associated user demographic information that matches the attributes of the geofence. Examiners note: Demographics are “The user demographics may indicate at least one of gender, race, occupation, dietary preferences, age, marital status of each of the plurality of users, or any suitable combination thereof.” [0020].
However, Case discloses retrieving and comparing demographic information to determine categories used in selecting trigger zones See, “At 820, computing device 510 determines a pattern of behavior or demographic profile based on the time spent in the set of 


As per Claim 9: Bilange in view of Case discloses the following limitations; 
9.    A method comprising:
Bilange discloses determining, by a computing device, a plurality of client devices that are eligible to receive geofence data associated with a geofence surrounding a location; At [0036] and [045] Bilange discloses determining client device within range of geofences associated with specific merchants and that distance is based on marketing strategies, as well as speed of the network. Further, the applicant’s specification at [0020] using locations having a greatest likelihood of being visited by the user to determine the client device. Bilange at [0021], [0038], [0029], [0033] and [0043-0044] discloses estimating the travel route or perimeter, which is locations having a greatest likelihood of being visited by the user.
Bilange discloses selecting, by the computing device, a subset of client devices from the plurality of client devices to receive the geofence data by: See, “The server 102 may be configured with executable instructions to receive messages from mobile devices 124, search a global database of geofences maintained on the data store 106 to identify those mobile devices subsets of geofences that are at least in part within the likely travel perimeter of each mobile device.” [0023].
Except for “at least two associated user preference” Bilange discloses adding, to the subset of client devices, each respective client device of the plurality of client devices that has {at least two associated user preferences} that match attributes of the geofence, Bilange discloses See, “The update perimeter may define the geographic limits within which the existing cache of local geofences does not need to be updated. In some situations, the update perimeter may be smaller than the likely travel perimeter. When the mobile device detects that it is near or has crossed an update perimeter the processor in the mobile device may begin the process of requesting an update to the cache of local geofences. When the mobile device moves outside of the update perimeter, the processor may recalculate the likely travel perimeter and update perimeter, transmit the likely travel perimeter to the server and receive a new set of local geofences from the server.” [0020]. See, “The server 102 may be configured with executable instructions to receive messages from mobile devices 124, search a global database of geofences maintained on the data store 106 to identify those geofences that are within a likely travel perimeter received from the mobile device, and transmit to the mobile devices subsets of geofences that are at least in part within the likely travel perimeter of each mobile device.” [0023]. See also [0044] for another example where the update diameter is limited to exclude device from receiving geofences.
However, Case discloses {at least two associated user preference} and each of the at least two associated user preferences being different from the respective location information associated with the plurality of client devices; and See, “The one or more 
Except for “less than two associated user preference” Bilange discloses excluding, from the subset of client devices, each respective client device of the plurality of client devices that has {less than two associated user preferences} that match the attributes of the geofence; Examiner’s note: As set forth in the previous limitation Case is cited to disclose at least two associated user preferences, which means client device that are excluded can have {less than two associated user preferences}.  Bilange discloses See, “The update perimeter may define the geographic limits within which the existing cache of local devices 124, search a global database of geofences maintained on the data store 106 to identify those geofences that are within a likely travel perimeter received from the mobile device, and transmit to the mobile devices subsets of geofences that are at least in part within the likely travel perimeter of each mobile device.” [0023]. See also [0044] for another example where the update diameter is limited to exclude device from receiving geofences.
Bilange discloses sending, via the computing device, the geofence data to each client device of the subset of client devices; See, “The mobile device may then use the cashed geofences in the normal manner, by calculating its current location and comparing its location to the cached list of local geofences. If its current location is within one or more cached local geofences, instructions or functionality associated with the satisfied geofences may be executed on the mobile device. Executed instructions may include displaying an advertisement or other message, playing a sound, or otherwise alerting the user of the proximity of the geofence, or sending an SMS or e-mail message to a merchant (for example) informing the merchant that the mobile device has crossed a geofence.” [0016].
receiving, at the computing device and from a client device of the subset of client devices, an indication of the client device crossing into the geofence; and causing, by the computing device and in response to said receiving the indication, presentation of a notification at the client device by transmitting data to the client device that causes display of the notification. See, “This geofence-activation mechanism may be convenient for applications that track or act upon the device entering, approaching or leaving a location, which are referred to herein as "geofence events." For example, retailers may want to push coupons, promotions, directions, etc. to mobile devices when they enter a geofence, which indicates that the mobile device is close enough or in a location where pushing such advertising to the mobile device is likely to be worth the advertising expense.” [0014]. See, “If the current location is within one or more cached geofences (i.e., determination block 220="Yes"), the processor may execute a functionality associated with the matched geofence(s) in block 222.” [0027]. See, “The processor may proceed as described above to compare the current location to the geofences cached in the mobile device in block 218, look for matching geofences in block 220, and execute functionality corresponding to any matching geofence(s) in block 222.” [0032].
Therefore, from the teaching of Case, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the relevance-distance criteria based upon the merchants’ marketing strategies and customer knowledge used in the selection of geo-fences along with selecting geofences using criteria suitable for advertising purposes, as disclosed by Bilange, to identify devices associated with at least two user preferences and use those preferences to select geofences, as taught by Case, for the purpose of providing users with content customized to their particular needs. Case at ¶3. 

As per Claim 13: Bilange in view of Case discloses the following limitations; 
Bilange does not disclose 13.    The method as recited in claim 9, wherein said determining the plurality of client devices that are eligible to receive the geofence data comprises determining the plurality of client devices that are eligible based, at least in part, on comparing user demographics associated with the plurality of client devices to the attributes of the geofence. Examiners note: Demographics are “The user demographics may indicate at least one of gender, race, occupation, dietary preferences, age, marital status of each of the plurality of users, or any suitable combination thereof.” [0020].
However, Case discloses retrieving and comparing demographic information to determine categories used in selecting trigger zones See, “At 820, computing device 510 determines a pattern of behavior or demographic profile based on the time spent in the set of locations over time. Patterns can be generated by synthesizing data from the IP-connected computing device 510 with metadata associated with external location-based data sets. For example, if computing device 510 often frequents coffee shops, then that particular computing device can be associated with a coffee shop demographic.” [0109]. See, “Based on these trends, trigger zones can be created. In the example above, after determining that the user spends a lot of time in coffee shops, a trigger zone can be created that detects when the user is near a coffee shop (e.g., based on travel time) and offers coupons, vouchers, or advertisements when the user enters the trigger zone boundary.” [0110]. See, “In some embodiments, server computer 540 can be configured to store dwell time data over time and process the data to give meaning to the data. For example, demographic data (e.g., from an external database, from server 540, or the like) can be associated with a user's locations over 
Therefore, from the teaching of Case, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the relevance-distance criteria based upon the merchants’ marketing strategies and customer knowledge used in the selection of geo-fences along with selecting geofences using criteria suitable for advertising purposes, as disclosed by Bilange, to retrieve and compare demographics, as taught by Case, for the purpose of providing users with content customized to their particular needs. Case at ¶3.

As per Claim 15: Bilange in view of Case discloses the following limitations; 
Bilange discloses 15.    The method as recited in claim 9, wherein said causing the presentation of the notification at the client device comprises causing, at the client device, display of merchandise items available for sale at a retail store associated with the geofence. Bilange discloses See, “This geofence-activation mechanism may be convenient for applications that track or act upon the device entering, approaching or leaving a location, which are referred to herein as "geofence events." For example, retailers may want to push coupons, promotions, directions, etc. to mobile devices when they enter a geofence, which indicates that the mobile device is close enough or in a location where pushing such advertising to the mobile device is likely to be worth the advertising expense.” [0014]. 

As per Claim 17: Bilange in view of Case discloses the following limitations; 
17.    A computing device comprising: at least one processor; and one or more memory devices storing processor-executable instructions that, responsive to execution by the at least one processor, cause the computing device to perform operations comprising:
Bilange discloses selecting a subset of client devices from a plurality of network client devices to receive geofence data associated with a geofence by: See, “The server 102 may be configured with executable instructions to receive messages from mobile devices 124, search a global database of geofences maintained on the data store 106 to identify those geofences that are within a likely travel perimeter received from the mobile device, and transmit to the mobile devices subsets of geofences that are at least in part within the likely travel perimeter of each mobile device.” [0023].
Except for “at least two associated user preference” Bilange discloses adding, to the subset of client devices, each respective client device of the plurality of client devices that has {at least two associated user preferences} that match attributes of the geofence; and See, “The server 102 may be configured with executable instructions to receive messages from mobile devices 124, search a global database of geofences maintained on the data store 106 to identify those geofences that are within a likely travel perimeter received from the mobile device, and transmit to the mobile devices subsets of geofences that are at least in part within the likely travel perimeter of each mobile device.” [0023]..
Except for “less than two associated user preference” Bilange discloses excluding, from the subset of client devices, each respective client device of the plurality of client devices that has {less than two associated user preferences} that match the attributes of the geofence; Examiner’s note: As set forth in the previous limitation Case is cited to disclose at least two associated user preferences, which means client device that are excluded can have {less than two associated user preferences}.  See, “The update perimeter may define the geographic limits within which the existing cache of local geofences does not need to be updated. In some situations, the update perimeter may be smaller than the likely travel perimeter. When the mobile device detects that it is near or has crossed an update perimeter the processor in the mobile device may begin the process of requesting an update to the cache of local geofences. When the mobile device moves outside of the update perimeter, the processor may recalculate the likely travel perimeter and update perimeter, transmit the likely travel perimeter to the server and receive a new set of local geofences from the server.” [0020]. See, “The server 102 may be configured with executable instructions to receive messages from mobile devices 124, search a global database of geofences maintained on the data store 106 to identify those geofences that are within a likely travel perimeter received from the mobile device, and transmit to the mobile devices subsets of geofences that are at least in part within the likely travel perimeter of each mobile device.” [0023]. See also [0044] 
Bilange discloses sending the geofence data to each client device of the subset of client devices and preventing sending of geofence data to the client devices excluded from the subset of client device; See, “The mobile device may then use the cashed geofences in the normal manner, by calculating its current location and comparing its location to the cached list of local geofences. If its current location is within one or more cached local geofences, instructions or functionality associated with the satisfied geofences may be executed on the mobile device. Executed instructions may include displaying an advertisement or other message, playing a sound, or otherwise alerting the user of the proximity of the geofence, or sending an SMS or e-mail message to a merchant (for example) informing the merchant that the mobile device has crossed a geofence.” [0016].
Bilange discloses receiving from a client device of the subset of client devices, an indication of the client device crossing into the geofence; and See, “The mobile device may then use the cashed geofences in the normal manner, by calculating its current location and comparing its location to the cached list of local geofences. If its current location is within one or more cached local geofences, instructions or functionality associated with the satisfied geofences may be executed on the mobile device. Executed instructions may include displaying an advertisement or other message, playing a sound, or otherwise alerting the user of the proximity of the geofence, or sending an SMS or e-mail message to a merchant (for example) informing the merchant that the mobile device has crossed a geofence.” [0016].
Bilange discloses causing, in response to said receiving the indication, presentation of a notification at the client device by transmitting data to the client device that causes display of the notification. See, “This geofence-activation mechanism may be convenient for applications that track or act upon the device entering, approaching or leaving a location, which are referred to herein as "geofence events." For example, retailers may want to push coupons, promotions, directions, etc. to mobile devices when they enter a geofence, which indicates that the mobile device is close enough or in a location where pushing such advertising to the mobile device is likely to be worth the advertising expense.” [0014]. See, “If the current location is within one or more cached geofences (i.e., determination block 220="Yes"), the processor may execute a functionality associated with the matched geofence(s) in block 222.” [0027]. See, “The processor may proceed as described above to compare the current location to the geofences cached in the mobile device in block 218, look for matching geofences in block 220, and execute functionality corresponding to any matching geofence(s) in block 222.” [0032].
Therefore, from the teaching of Case, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the relevance-distance criteria based upon the merchants’ marketing strategies and customer knowledge used in the selection of geo-fences along with selecting geofences using criteria suitable for advertising purposes, as disclosed by Bilange, to identify devices associated with at least two user preferences and use those preferences to select geofences, as taught by Case, for the purpose of providing users with content customized to their particular needs. Case at ¶3. 

As per Claim 18: Bilange in view of Case discloses the following limitations; 
18.    The computing device as recited in claim 17, the operations further comprising: 
 identifying a user associated with a client device of the plurality of client devices; retrieving social network data associated with the user; and including the social network data in the associated user preferences. See, “In some embodiments, methods can be used to rapidly determine a user's particular interest in trigger zone categories. For example, the computing device 510 may display multiple categories at once and prompt the user to choose their preferred category. As discussed above, metadata can be defined as weighted categories, where each category has a different weight determined algorithmically and based on a user's previous clicks in response to displaying certain content or information. Other secondary considerations that can be used to assign a weight to a particular trigger point category may include a level of interest based on purchases, product recommendations to users and/or other computing devices, comments in social networks, or the like.” [0122].

As per Claim 19: Bilange in view of Case discloses the following limitations; 
19.    The computing device as recited in claim 17, the operations further comprising:
Case discloses identifying a user associated with a client device of the plurality of client devices; retrieving ecommerce data associated with the user; and including the ecommerce data in the associated user preferences. See, “At 865, computing device 510 ranks user interaction with each of the delivered trigger zone content based on a number of metrics including a response time, the interactive content (e.g., selections clicked, viewed, purchased, shared, etc.).” [0118]. See, “In some embodiments, methods can be used to rapidly determine a user's particular interest in trigger zone categories. For example, the 

As per Claim 20: Bilange in view of Case discloses the following limitations; 
Bilange discloses 20.    The computing device as recited in claim 17, wherein said causing the presentation of the notification at the client device comprises causing, at the client device, display of merchandise items available for sale at a retail store associated with the geofence. Bilange discloses See, “This geofence-activation mechanism may be convenient for applications that track or act upon the device entering, approaching or leaving a location, which are referred to herein as "geofence events." For example, retailers may want to push coupons, promotions, directions, etc. to mobile devices when they enter a geofence, which indicates that the mobile device is close enough or in a location where pushing such advertising to the mobile device is likely to be worth the advertising expense.” [0014]. 

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bilange in view of Case further in view of Saha et al. (U.S. 2015/0141037 A1; Hereafter: Saha).
As per Claim 3: Bilange in view of Case and Saha discloses the following limitations; 
3.    The method as recited in claim 1, wherein said obtaining the respective location information for each client device of the plurality of client devices comprises:
Bilange in view of Case does not disclose obtaining authorization from each client device of the plurality of the client devices to collect the respective location information; and performing said obtaining the respective location information based on obtaining the authorization.
However, Saha discloses obtaining authorization from the user to collect information. See, “FIG. 3 illustrates an example user interface that can be displayed to a user to allow the user to select whether locations are to be determined in accordance with one or more embodiments. A location control window 300 is displayed including a description 302 explaining to the user why the location information is being determined A link 304 to a privacy statement is also displayed. If the user selects the link 304, a privacy statement of the system 200 is displayed, explaining to the user how the user's information is kept confidential.” [0067]. See also [0068] and Figure 3 as well as Figure 7 and 8 that disclose selecting geofences based on criteria.
Therefore, from the teaching of Saha, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the relevance-distance criteria based upon the merchants’ marketing strategies and customer knowledge used in the selection of geo-fences along with selecting geofences using criteria suitable for advertising purposes, as disclosed by Bilange, to identify devices associated with user preferences and use those preferences to select geofences, as taught by Saha, for the purpose of allowing the user to select whether locations are to be determined. Saha at ¶3. 

As per Claim 6: Bilange in view of Case and Saha discloses the following limitations; 
Bilange in view of Case does not disclose 6.    The method as recited in claim 5 further comprising receiving authorization from the one of the plurality of client devices to retrieve the user activity information.
However, Saha discloses obtaining authorization from the user to collect information. See, “FIG. 3 illustrates an example user interface that can be displayed to a user to allow the user to select whether locations are to be determined in accordance with one or more embodiments. A location control window 300 is displayed including a description 302 explaining to the user why the location information is being determined A link 304 to a privacy statement is also displayed. If the user selects the link 304, a privacy statement of the system 200 is displayed, explaining to the user how the user's information is kept confidential.” [0067]. See also [0068] and Figure 3 as well as Figure 7 and 8 that disclose selecting geofences based on criteria.
Therefore, from the teaching of Saha, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the relevance-distance criteria based upon the merchants’ marketing strategies and customer knowledge used in the selection of geo-fences along with selecting geofences using criteria suitable for advertising purposes, as disclosed by Bilange, to identify devices associated with user preferences and use those preferences to select geofences, as taught by Saha, for the purpose of allowing the user to select whether locations are to be determined. Saha at ¶3. 

Claims 8 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bilange in view of Case further in view of Khachaturov et al. (U.S. 2010/0295676 A1; Hereafter: Khachaturov).
As per Claim 8: Bilange in view of Case and Khachaturov discloses the following limitations; 
Bilange in view of Case does not disclose 8.    The method as recited in claim 1, wherein said selecting the subset of client devices from the plurality of client devices comprises: identifying, from the attributes of the geofence, active times to perform said selecting; and performing said selecting the subset during the active times identified from the attributes. Examiner’s note: Case discloses dwell times, travel times and those boundaries are based on time of day. See, [0055].
However, Khachaturov discloses geographic reminders that are based on context that includes active times. Further, Khachaturov discloses that in addition to location, context is used to selectively download reminders See, “A geographic reminder, in general, comprises an association of a particular user experience with an alert triggered by a function when pre-defined criteria are met. By way of one example, a user may receive a geographic reminder to pick up dry cleaning that is ready, but only when within a threshold proximity (e.g., 500 feet) of that particular dry-cleaner's storefront, during off-work hours, and when that dry cleaner's storefront is open.” [0014].See, “Reminders may also be output based upon where the user is moving and (as described above) how much caching ability the device 104 has. For example, the user may receive all reminders (and associated target data as described below) that exist within a set of tiles (each tile being a geographic area, for example) based upon the user's current location, with the number of tiles determined by how many reminders 
Therefore, from the teaching of Khachaturov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the relevance-distance criteria based upon the merchants’ marketing strategies and customer knowledge used in the selection of geo-fences along with selecting geofences using criteria suitable for advertising purposes, as disclosed by Bilange, to use active hours, as taught by Khachaturov, for the purpose of efficiently outputting an alert for a reminder associated with an entity (person, place or thing) when criteria associated with the reminder is satisfied. Khachaturov at ¶4. 

As per Claim 14: Bilange in view of Case and Khachaturov discloses the following limitations; 
Bilange in view of Case does not disclose 14.    The method as recited in claim 9, wherein said selecting the subset of client devices from the plurality of client devices comprises: selecting a client device from the plurality of client devices to include in the subset of client devices based, at least in part, on matching a user time preference associated with the client device from the plurality of client devices to an operating hours attribute associated with the geofence. Examiner’s note: Case discloses dwell times, travel times and those boundaries are based on time of day. See, [0055].
However, Khachaturov discloses geographic reminders the match a user’s time preference to context that includes operational hours. Further, Khachaturov discloses that in addition to location both preferences and context are used to selectively download reminders See, “A geographic reminder, in general, comprises an association of a particular user experience with an alert triggered by a function when pre-defined criteria are met. By way of one example, a user may receive a geographic reminder to pick up dry cleaning that is ready, but only when within a threshold proximity (e.g., 500 feet) of that particular dry-cleaner's storefront, during off-work hours, and when that dry cleaner's storefront is open.” [0014].See, “Reminders may also be output based upon where the user is moving and (as described above) how much caching ability the device 104 has. For example, the user may receive all reminders (and associated target data as described below) that exist within a set of tiles (each tile being a geographic area, for example) based upon the user's current location, with the number of tiles determined by how many reminders the device's object cache 330 (FIG. 3) can hold.” [0025]. See, “If the service determines that it is time to download one or 
Therefore, from the teaching of Khachaturov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the relevance-distance criteria based upon the merchants’ marketing strategies and customer knowledge used in the selection of geo-fences along with selecting geofences using criteria suitable for advertising purposes, as disclosed by Bilange, to use time preferences and operational hours, as taught by Khachaturov, for the purpose of efficiently outputting an alert for a reminder associated with an entity (person, place or thing) when criteria associated with the reminder is satisfied. Khachaturov at ¶4. 

Claims 10, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bilange in view of Case further in view of Li et al. (U.S. 2014/0162692 A1; Hereafter: Li).
As per Claim 10: Bilange in view of Case and Li discloses the following limitations; 
10.    The method as recited in claim 9, wherein said determining the plurality of client devices that are eligible to receive the geofence data comprises:
Bilange in view of Case does not disclose identifying, from a plurality of network client devices, each network client device that includes a mobile application capable of receiving geofence data; and adding, to the plurality of client devices, each network client device that includes the mobile application. Examiner’s note: Bilange discloses triggering services for mobile applications but Bilange does not explain that geofences are specific to different mobile applications. See, [0014]. 
However, Li discloses managing geofences related to a specific mobile application when there are multiple mobile application. See, “By way of example, FIG. 5 shows three applications: an e-mail application 510, an instant messaging (IM) application 520, and a social networking application 530, e.g. Facebook.RTM., Twitter.RTM., etc. These example applications and any other location-based services may use geofences to regulate various functions, notifications, and the like. These geofence-using applications 510, 520, 530 interact with an invocation manager 560 that invokes one or more of these applications 510, 520, 530 in response to action signals, instructions, commands or messages received from a geofence daemon 550 which has received a geofence condition notification from the geofence server 20. The geofence daemon 550 triggers an action signal and communicates this action signal to the invocation manager 560.” [0055]. 
Therefore, from the teaching of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the relevance-distance criteria based upon the merchants’ marketing strategies and customer knowledge used in the selection of geo-fences along with selecting geofences using criteria suitable for advertising purposes, as disclosed by Bilange in view of Case, to identify geofences associated with active times, as taught by Li, for the purpose of efficiently handling large numbers of geofences. Li at ¶3. 

As per Claim 11: Bilange in view of Case and Li discloses the following limitations; 
Bilange in view of Li discloses 11.    The method as recited in claim 10 further comprising retrieving, from each client device of the plurality of client devices and via the respective mobile application, Examiner’s note: Bilange discloses mobile applications at [0014] and Li at [0055] is cited to teach respective mobile applications. 
Bilange discloses the activity is user location and Case discloses additional user activity information, wherein said selecting the subset of client devices comprises comparing the user activity information to the attributes of the geofence to identify whether each client device has associated user activity information that matches the attributes of the geofence. Examiner’s note: Bilange discloses activity information related to user movement and selecting geofences that match the location at [0025]. Case is additionally cited to disclose activities related to a user interest in a geofence, where the activity is not the user’s location. Case discloses See, “In some embodiments, methods can be used to rapidly determine a user's particular interest in trigger zone categories. For example, the computing device 510 may display multiple categories at once and prompt the user to choose their preferred category. As discussed above, metadata can be defined as weighted categories, where each category has a different weight determined algorithmically and based on a user's previous clicks in response to displaying certain content or information. Other secondary considerations that can be used to assign a weight to a particular trigger point category may include a level of interest based on purchases, product recommendations to users and/or other computing devices, comments in social networks, or the like.” [0122].

As per Claim 16: Bilange in view of Case and Li discloses the following limitations; 
 16.    The method as recited in claim 9, wherein said transmitting the data to the client device comprises transmitting data that triggers a mobile application at the client device to present the notification. 
However, Li discloses triggering a mobile application. See, “By way of example, FIG. 5 shows three applications: an e-mail application 510, an instant messaging (IM) application 520, and a social networking application 530, e.g. Facebook.RTM., Twitter.RTM., etc. These example applications and any other location-based services may use geofences to regulate various functions, notifications, and the like. These geofence-using applications 510, 520, 530 interact with an invocation manager 560 that invokes one or more of these applications 510, 520, 530 in response to action signals, instructions, commands or messages received from a geofence daemon 550 which has received a geofence condition notification from the geofence server 20. The geofence daemon 550 triggers an action signal and communicates this action signal to the invocation manager 560.” [0055]. 
Therefore, from the teaching of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the relevance-distance criteria based upon the merchants’ marketing strategies and customer knowledge used in the selection of geo-fences along with selecting geofences using criteria suitable for advertising purposes, as disclosed by Bilange in view of Case, to trigger a mobile application, as taught by Li, for the purpose of efficiently handling large numbers of geofences. Li at ¶3. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bilange in view of Case and Li further in view of Saha.
As per Claim 12: Bilange in view of Case, Li and Saha discloses the following limitations; 
The method as recited in claim 11 further comprising: 
Bilange in view of Case and Li does not disclose receiving authorization from each client device of the plurality of client devices to retrieve the user activity information; and performing said retrieving in response to receiving the authorization. 
However, Saha discloses obtaining authorization from the user to collect information. See, “FIG. 3 illustrates an example user interface that can be displayed to a user to allow the user to select whether locations are to be determined in accordance with one or more embodiments. A location control window 300 is displayed including a description 302 explaining to the user why the location information is being determined A link 304 to a privacy statement is also displayed. If the user selects the link 304, a privacy statement of the system 200 is displayed, explaining to the user how the user's information is kept confidential.” [0067]. See also [0068] and Figure 3 as well as Figure 7 and 8 that disclose selecting geofences based on criteria.
Therefore, from the teaching of Saha, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the relevance-distance criteria based upon the merchants’ marketing strategies and customer knowledge used in the selection of geo-fences along with selecting geofences using criteria suitable for advertising purposes, as disclosed by Bilange, to identify devices associated with user preferences and use those preferences to select geofences, as taught by Saha, for the purpose of allowing the user to select whether locations are to be determined. Saha at ¶3.


Response to arguments
Applicant’s arguments regarding at least two user preferences are moot in view of additional references. The applicant argues thtat “the cited excerpt of Li [0042] is directed to functionality performed by a “geofencing server 20,” rather than the mobile device at which user input specifies activation or deactivation of the geofence for the mobile device.” Examiner agrees that [0042] describes storing active and inactive geofences at the server, and in the primary embodiment Li describes using geofences stored at the server. However, Li also discloses an alternative method “entails receiving geofences at the device and optionally storing these in non-volatile memory on the device...” [0058]. This is a secondary embodiment and Li does disclose which geofences are received but Li discloses that the server knows whether geofences are active, user time preferences and related to specific mobile application. Thus, it would be pointless to send an inactive geofence, a geofence to initiate mobile applications not on the device, or a geofence outside the user’s time preferences.
In the prior Office Action, Bilange was relied upon to disclose selecting geofences to send to a user device. In Bilange the selection is based mostly on location, but Bilange also links location to a “relevance-distance criteria may…other subset-selection criteria suitable for their own advertising purposes, in addition to the variable radius values in the preceding example.” [0036]. 
In this Office Action, Case is also cited to teach a user can limit the number of trigger zones returned by subscribing or opting into certain types, categories, or individual trigger zones, and that the trigger zone data can include only sending trigger zones above a threshold weighted value to the computing device were the weights assigned to each trigger zone or category thereof to customize and eliminate/add content categories to be sent to the user device. Case even discloses the user device displaying multiple categories and prompting the user to choose their 
Both Bilange and Case disclose selecting geofences, and sending just those geofences to the mobile device. The missing disclosure provided by Li was/is that geofence can have active times, geofences can be associated with specific mobile applications, and that a user can set time preferences. Examiner’s respectfully asserts that active times, geofence specific mobile applications, and time preferences in view of Li are obvious geofence attributes that one skilled in the art would use as selection criteria to only send those geofence to the user device. For example, a server selecting geofences, as disclosed by Bilange and/or Case, would know the mobile application that the geofence activates, as disclosed by the server in Li, and it would be obvious to use this attribute as criteria.  Nevertheless, the limitation. related to active times user time preferences and operational hours are rejected in view of Khachaturov.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Netzloff whose telephone number is (571)270-3109 and fax number is (571) 270-4109 and email is eric.netzloff@uspto.gov.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688